Crosby, J.
This is an action to recover for personal injuries received by the plaintiff while attempting to alight from one of the defendant’s cars at the Sullivan Square Station in Boston. It is not disputed that the plaintiff was a passenger at the time of the accident. Upon conflicting evidence the questions, whether she was in the exercise of due care and whether the defendant’s motorman was negligent, were for the jury.
*422There was evidence offered by the plaintiff to show that, as the car came into the station, the conductor “hollered out, ‘Sullivan • Square, all change; ’ ” that she and other passengers then left their seats and proceeded toward the front platform of the car for the purpose of alighting; that as she came out on the platform both the car door and the vestibule door at the front end were open; that the car was stopped, and the passengers ahead of her were getting off; that as she took hold of the right hand handle bar and was in the act of stepping to the station platform, the car suddenly started, she was thrown down, and her left foot went under the front right wheel.
The facts to be proved by the plaintiff on the issues raised by the pleadings, as the judge correctly instructed the jury, were “ that the defendant company stopped the car, through its motorman; that the plaintiff attempted to alight from the car and while so alighting the car was started and the plaintiff suffered injury.” After so defining the issues upon which the plaintiff’s right to recover depended, the judge instructed the jury at length upon the issue whether there was an implied invitation to the plaintiff to alight by reason of the vestibule door being opened before the car came to a stop, and told them it was a question of fact to be decided upon all the evidence in the case.
Having previously instructed the jury that the case was to be decided solely upon the issues raised by the pleadings, it was error for the judge to allow them to determine whether there was or was not an implied invitation to the plaintiff to alight, and to instruct them upon that question. In this connection see Elger v. Boston Elevated Railway, ante, 84. As that issue was not raised by the pleadings it was wholly immaterial whether there was such an invitation to the plaintiff or not. Those instructions raised an issue not presented by the pleadings, and as an exception thereto was duly saved by the defendant, it must be sustained.
It was error for the judge to instruct the jury upon the question whether there was or was not an implied invitation to alight.
As the questions presented by the other exceptions may not arise at a future trial of the case we do not deem it necessary to consider them.

Exceptions sustained.